pon an,

Case: 1:20-cv-00111 Document #: 18 Filed: 02/21/20 Page 1 of 2 PagelD #:103 TQ

FILED _

thud Staak out pepo”
On Se Notun Donte ue bin —

_ Suduele Duan

THOMAS G-BRUTON
| - CLERK U.S.DISTRICTCOURT —__

tae 20 ev pone TIE
Sy ed Dende

Seon) Chiomiul/ bivit ce

se On, hide Th 31 2020 a Pa aie Wid
——plawd in 3) eotha I hea ICFP) Aunt
24/20), | jw Wap buon atavwred ond cemscl uy

7 pes Th new plavid in call, Dake Af

A he WD Advaita Un sah Joel Wo lone om Vasu h wld ecena)

Ly it UCI ur Ns tnualaa LA) ya tel Vea tle ct x

Luin) ae Un deun [udhan) vh wort ddl mate ond 2

eat te the. Se FTTH, OSle\ vane :

— wl wath (Play vat Prvtuiti tuotoaly)
= a aha Nees w beeen ho

ae te (tow and ? ligatiiis

Wyally liana jQvb noun, Qrahan)\ |
Aa Wnt ( Sete Lala? hale Cage Dow (Repuad,
ep, Sow Bong / Chile a | pee

‘ i i ruth, ata ad uid au ous

 

  
 

 

    
 
  

  

 

    
 
  

 

 
a =
Case: 1:20-cv-00111 Document #: 18 Filed: 02/21/20 Page 2 of 2 PagelD #:104

ae nels
Wet vioMate
mdinad cane, Dee Vand
uc ed ap |
alt fend tS ee

aM tan wor (DA- 104. wa 9

uw Pokal cid ee i th — -
- —(biedy Mah 1. (Ci) suuns nt ek, —

  
   

Sigal
6) iin) aud dona sii cane

—— = oo dau ar 2020. Ob ue uit pty vere

 

Drude Dada —
_ Plauet

— 4 27910- 044 ase
ee Shonen, all. _

 
